Citation Nr: 1042621	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  04-40 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1967 to October 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied entitlement to the benefit currently 
sought on appeal.

The Veteran appeared before the undersigned Veterans Law Judge in 
a Travel Board hearing in October 2007 to present testimony on 
the issue on appeal.  The hearing transcript has been associated 
with the claims file.

Most recently, in March 2010, the Board remanded this case for 
additional development.  The file has now been returned to the 
Board for further consideration.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2010).  


FINDING OF FACT

The probative evidence of record indicates that the Veteran's 
hypertension first manifested to a compensable degree more than 
one year after his separation from service and is unrelated to 
his period of service or to any aspect thereof; including PTSD.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, and 
may not be presumed as such, and is not related to a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2010).

In correspondence dated in February 2004, February 2005, March 
2006, and April 2008, the agency of original jurisdiction (AOJ) 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b). 

Specifically, the RO and Appeals Management Center (AMC) notified 
the Veteran of information and evidence necessary to substantiate 
his claim, to include descriptions of the information and 
evidence that VA would seek to provide and that which the Veteran 
was expected to provide in support of his claim.

The Veteran was specifically notified of the process by which 
initial disability ratings and effective dates are established in 
correspondence in March 2006. Although this notice was delivered 
after the initial denial of the claim in May 2004, the AOJ 
subsequently readjudicated the claim based on all the evidence in 
the August 2007, November 2009, and August 2010 Supplemental 
Statements of the Case (SSOC).  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by readjudication of the claim, such 
as an SOC or SSOC, is sufficient to cure a timing defect).  Thus, 
the Veteran was not precluded from participating effectively in 
the processing of his claim and the late notice did not affect 
the essential fairness of the decision.

In this regard, the Board notes that subsequent to the Veteran's 
October 2007 Board hearing, during which he asserted entitlement 
to service connection for the disability on appeal on a secondary 
basis due to a service-connected disability, he was not sent 
notification of the information and evidence necessary to 
substantiate his claim.  Thus, the Board finds that the VCAA 
notice in this case is defective.

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice was presumed prejudicial and must 
result in reversal unless VA showed that the error did not affect 
the essential fairness of the adjudication by demonstrating that 
the essential purpose of the notice was not frustrated.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  However, the 
U.S. Supreme Court recently reversed that decision based on a 
finding that the Federal Circuit's framework for harmless-error 
analysis was too rigid and placed an unreasonable evidentiary 
burden upon VA.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The 
Supreme Court held that a mandatory presumption of prejudicial 
error in every instance of defective VCAA notice was 
inappropriate and that determinations concerning harmless error 
should be made on a case-by-case basis.  Id.  In addition, the 
Supreme Court rejected the Federal Circuit's reasoning, in part, 
because such framework required VA, not the claimant, to explain 
why the error was harmless, which is contrary to the general rule 
in non-criminal cases that the party that seeks to have a 
judgment set aside due to an erroneous ruling bears the burden of 
showing that prejudice resulted.  Id. at 1705-06.

Here, neither the Veteran nor his representative has identified 
any deficiency in notice which would compromise a fair 
adjudication of the claim.  Nevertheless, the Board has 
considered whether the defective notice provided to the Veteran 
resulted in prejudicial error.  In this regard, the Board 
observes that, although the Supreme Court reversed the 
presumptive prejudice framework set forth in Sanders, it did not 
find fault with the analysis for determining whether a VCAA 
notice error affected the essential fairness of the adjudication.  
Accordingly, where there is a defect in the content of VCAA 
notice, it may be established that such error did not affect the 
essential fairness of the adjudication by showing that the 
essential purpose of the notice was not frustrated.  See Sanders, 
487 F.3d at 889.  Such a showing may be made by demonstrating, 
for example, (1) that the claimant had actual knowledge of what 
was necessary to substantiate the claim and that the claim was 
otherwise properly developed, (2) that a reasonable person could 
be expected to understand from the notice what was needed to 
substantiate the claim, or (3) that the benefit could not be 
awarded as a matter of law.  Id.; see also Vazquez-Flores, 2 Vet. 
App. at 46.  Actual knowledge may be established by statements or 
actions by the claimant or the claimant's representative 
demonstrating an awareness of what is necessary to substantiate 
his or her claim.  Id. at 48 (citing Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007)).  Because reversal is warranted only if an 
error affects the essential fairness of the adjudication, 
consideration should also be given to whether the post-
adjudicatory notice and opportunity to develop the case that was 
provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim served to render any pre-adjudicatory 
VCAA notice errors non-prejudicial.  Id. at 46.

In this case, the evidence of record reflects that a reasonable 
person could have been expected to understand what was needed to 
support the Veteran's claim. At the time of the Board's March 
2010 remand, it discussed the Veteran's assertion that he was 
entitled to service connection for the disability on appeal on a 
secondary basis as due to a service-connected disability.  The 
Board discussed the need for, and directed the AMC to provide, a 
VA examination specifically to obtain a medical opinion as to 
whether his current disability was caused or aggravated by his 
service-connected disability.  The Veteran underwent such 
examination in April 2010.  Furthermore, the evidence reflects 
that the Veteran had actual knowledge of the need to submit 
evidence to show that his current disability was caused or 
aggravated by his service-connected disability.  At the time of 
his October 2007 Board hearing, his representative specifically 
reported that there was medical evidence supporting the Veteran's 
claim.  

Accordingly, the Board finds that VA has satisfied its duty to 
notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), in view of the fact that any notice 
defect did not affect the essential fairness of the adjudication 
of Veteran's claim.

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance with 
38 U.S.C.A. § 5103A and 38 C.F.R.       § 3.159(c).  Service 
treatment records have been associated with the claims file.  All 
identified and available private and VA treatment records have 
been secured.  The Veteran was medically evaluated in September 
2009 and April 2010 and medical opinions were obtained in 
conjunction with his claim.  The duty to assist has been 
fulfilled.

Additionally, the Board finds there has been substantial 
compliance with its March 2010 remand directives.  The Board 
notes that the U.S. Court of Appeals for Veterans Claims (Court) 
has recently held that "only substantial compliance with the 
terms of the Board's engagement letter would be required, not 
strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(holding that there was no Stegall (Stegall v. West, 11 Vet. App. 
268) violation when the examiner made the ultimate determination 
required by the Board's remand.)  

The record indicates that the AMC afforded the Veteran an 
additional VA examination in April 2010 and later issued a 
Supplemental Statement of the Case in August 2010.  The Board 
notes that at the time of its March 2010 remand, it directed the 
AMC to secure an examiner different than the one who conducted 
the VA examination in September 2009.  Review of the April 2010 
VA examination report indicates that the examination was 
conducted by the same examiner.  However, the opinion rendered in 
April 2010 was adequate.  There are no remaining medical 
inquiries before the Board.  There is no evidence that the 
examiner who conducted the September 2009 VA examination was not 
qualified to do so or was unable to offer a reasoned medical 
opinion.  As the opinions rendered in September 2009 and April 
2010 are sufficient for the Board's purposes, a remand for an 
additional VA examination with a different examiner would serve 
no purpose.  Thus, the Board finds that the AMC substantially 
complied with the mandates of its remand.  See Stegall, supra, 
(finding that a remand by the Board confers on the appellant the 
right to compliance with its remand orders).  Therefore, in light 
of the foregoing, the Board will proceed to review and decide the 
claim based on the evidence that is of record consistent with 38 
C.F.R. § 3.655 (2010).



Service Connection

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303; Boyer v. West, 
210 F.3d 1351 (Fed. Cir. 2000).  Service connection for certain 
chronic diseases, including hypertension, will be rebuttably 
presumed if they are manifest to a compensable degree within one 
year following active service.  38 U.S.C.A.            §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
The presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable when 
the evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be established on a secondary 
basis for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show:  (1) that a current disability 
exists and (2) that the current disability was either (a) caused 
by or (b) aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc), reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 2006. 
See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  
The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation; specifically, in terms of establishing a baseline 
level of disability for the non-service-connected condition prior 
to the aggravation.  Because the new law appears more restrictive 
than the old, and because the appellant's appeal was already 
pending when the new provisions were promulgated, the Board will 
consider this appeal under the law in effect prior to October 10, 
2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (new regulations cannot be applied to pending claims if 
they have impermissibly retroactive effects).

The Veteran asserts entitlement to service connection for 
hypertension on a secondary basis due to PTSD.

The first requirement for service connection on a secondary 
basis, a current disability, has been met.  There is no dispute 
that the Veteran has been diagnosed with hypertension.  VA 
treatment records dated in March 2004 include hypertension in the 
list of the Veteran's health problems.  

The Veteran was afforded a VA examination in April 2010.  At that 
time, the examiner opined, subsequent to review of the Veteran's 
claim file, that his hypertension was not caused by or a result 
of his PTSD.  The examiner reasoned that a hyperadrenergic state 
was not identified on examination.  He further reasoned that 
studies by the Vietnam Era Twins Study (VETS) do not support the 
assertion that PTSD causes or chronically aggravates essential 
hypertension.

Here, the medical opinion by the VA examiner is credible because 
it is based on a thorough review of the file and available 
treatment records and the examiner offered a reasonable medical 
basis for his conclusions.  Absent credible evidence to the 
contrary, the Board is not in a position to further question the 
results of this examination.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

Thus, the second requirement for service connection on a 
secondary basis, that the current disability was either caused by 
or aggravated by a service-connected disability, is not met and 
service connection for hypertension as secondary to PTSD is not 
warranted.

The Board has considered the Veteran's lay testimony that his 
hypertension is related to his PTSD.  However, the Board finds 
that the Veteran is not competent to provide an etiological nexus 
between his current hypertension and PTSD; as such assessments 
are not simple in nature.  The Veteran has not offered evidence 
that he possesses the specialized skills and knowledge required 
to make such assessments.   See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007) (although a veteran is competent in certain 
situations to provide a diagnosis of a simple condition such as a 
broken leg or varicose veins, a veteran is not competent to 
provide evidence as to more complex medical questions).  In this 
regard, the Board notes that at the time of the Veteran's October 
2007 Board hearing, the Veteran's representative asserted that 
there were "all kinds" of studies showing that stress is 
related to PTSD.  However, neither the Veteran, nor his 
representative provided the Board with any studies indicating 
that the Veteran's hypertension was related to PTSD.  

While there is no evidence to support the Veteran's claim of 
entitlement to service connection for hypertension as secondary 
to PTSD, the Board will examine the Veteran's claim on direct and 
presumptive bases.  

The first requirement for service connection on a direct basis, a 
current disability, has been met.  As disused above, there is no 
dispute that the Veteran has been diagnosed with hypertension.  
VA treatment records dated in March 2004 include hypertension in 
the list of the Veteran's health problems.  

The Veteran's service treatment records are negative for 
treatment or diagnosis of hypertension, and the Veteran does not 
assert that he was diagnosed with hypertension during service.  
Because such was not diagnosed in service, the Board finds that 
there was no evidence of a chronic condition at separation.  38 
C.F.R.       § 3.303(b).  
Without evidence of chronicity in service, evidence of continuity 
of symptoms after discharge is required to support the claim.  
The Board notes here that it remains unclear the date upon which 
the Veteran was first diagnosed with hypertension.  There is no 
medical evidence supporting the conclusion that the Veteran was 
diagnosed with hypertension prior to March 2004.  However, the 
Veteran, at the time of his October 2007 Board hearing, reported 
that he was told he had high blood pressure and given medication 
for the same after an employment physical when he returned home 
from service.  At the time of his September 2009 VA examination, 
he reported the onset of his hypertension as 18 months after 
separation from service.  The examiner noted that the Veteran 
reported the onset of his hypertension as 1994, in an undated, 
signed form, completed multiple years after separation from 
service.  However, even if the Board gives all benefit of the 
doubt to the Veteran and places the onset of his hypertension at 
18 months after separation from service, there remains a gap 
between separation from service and the onset of hypertension.  
Thus, there is no evidence of continuous symptoms of hypertension 
from the time of the Veteran's separation from service in October 
1968 to the present.  38 C.F.R. § 3.303(b).  

As to the third requirement of service connection on a direct 
basis, evidence of a nexus between the claimed in-service disease 
or injury and the current disability, the Board finds that there 
is no evidence of such nexus.

The Veteran underwent VA examination in September 2009.  At that 
time, subsequent to review of the Veteran's claims file, the 
examiner opined that the Veteran's hypertension was not caused by 
or the result of service.  The examiner considered the Veteran's 
conflicting statements as to the onset of his hypertension. The 
examiner reasoned that no medical evidence indicates that the 
Veteran's hypertension was diagnosed within one year of 
separation from service and that there is no evidence in the 
Veteran's service treatment records, including his service 
separation physical examination, suggesting that he had 
hypertension during service. 

Here, the medical opinion by the VA examiner is credible because 
it is based on a thorough review of the file and available 
treatment records and the examiner offered a reasonable medical 
basis for his conclusions.  Absent credible evidence to the 
contrary, the Board is not in a position to further question the 
results of this examination.  See Colvin, supra.

The Board notes that the Veteran has not offered lay testimony on 
the issue of whether his hypertension is directly or 
presumptively related to his period of service.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  In this case, there is no 
clinical evidence of treatment for hypertension during the 
Veteran's period of service.  While there is evidence of 
treatment for hypertension subsequent to service, there is no 
probative evidence establishing a medical nexus between service 
and the Veteran's hypertension.  Thus, service connection for the 
same is not warranted on a direct basis.  Also, while 
hypertension is a disability for which presumptive service 
connection is available, there is no probative evidence 
establishing that the Veteran's hypertension manifested to a 
compensable degree within one year of separation from service.  
Thus, service connection for hypertension is not warranted on a 
presumptive basis.  Finally, while the Veteran is service-
connected for PTSD, there is no probative evidence establishing 
that his hypertension was caused or aggravated by his PTSD.  
Thus, service connection is not warranted on a secondary basis.









(CONTINUED ON THE NEXT PAGE)
Based on the foregoing, the weight of the probative evidence 
demonstrates that the Veteran's hypertension did not first 
manifest to a compensable degree within one year after his period 
of service and is not related to his service or to any aspect 
thereof, including PTSD.  The Board thus finds that the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule does not apply, and the claim of entitlement to 
service connection for hypertension, to include as secondary to 
PTSD, must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension, to include as secondary to 
PTSD, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


